DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings remain objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following elements must be shown or the features canceled from the claims:
The chamber of claim 1; 
The compartment of claim 2;
The chamber of claim 11; and
The compartment of claim 12.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn in view of the amendments to the claims of 4-9-21. 

Double Patenting
The claim rejections under nonstatutory double patenting have been withdrawn in view of the terminal disclaimer filed 4-9-21. 

Claim Objections
Claim 9 is objected to because of the following informalities:
In claim 1, line 3:  delete the second “of”.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5, 6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Horng (2013/0294094).
With respect to claim 1, Horng discloses a housing [1] comprising: a seat portion [13] having one or more vents [11] all aligned circumferentially at a single point along a longitudinal axis of the housing and a chamber defined between the seat portion [13] and a portion [2] of the housing other than the seat portion [13], wherein the chamber is vented to an outside of the housing [1] only via the one or more vents [11].
claim 2, Horng discloses a compartment [inside 5] positioned adjacent to and separate from the chamber, and driver circuity [32] located in the compartment.
With respect to claim 3, Horng discloses the compartment [inside 5] is not open to the chamber or the outside.
With respect to claim 5, Horng discloses the chamber is configured to facilitate heat transfer to the outside [note fan, 2, and heat sink, 4].
With respect to claim 6, Horng discloses one or more light emitting diodes [31] are positioned within the housing and configured as a light source.
With respect to claim 8, Horng discloses one or more light emitting diodes [31] are positioned on the portion of the housing other than the seat portion [41]; and the one or more LEDs [31] are fluidly isolated from the one or more vents [11].
With respect to claim 9, Horng discloses the portion of the housing other than the seat portion [41] comprises one or more fins [42]; and a portion of the one or more fins define, in part, the chamber.
With respect to claim 10, Horng discloses fluid flow into and out of the one or more vents [11] circulates around the portion of the one or more fins [42].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Horng (2013/0294094) in view of Chen (2016/0186981). 
With respect to claim 7, Horng does not disclose the claimed reflector. Chen in a similar LED lamp housing having a seat portion [13] with vents [101] discloses an inner reflector [62] having a size less than a size of the housing [figure 2] is positioned within the portion of the housing other than the seat portion [13: it is positioned on top of the light source, 61]; and the reflector [62] is in communication with the light sources [61]. Cheng does not explicitly state the reflector [62] is in thermal communication with the light sources [61], however they are in physical communication and the reflector and light sources are attached to the heat sink via locking pieces 72. Therefore, Cheng (2016/0186981) at least suggest a thermal communication between the light source and the reflector. The reflector directs the light produced by the light source.  It would have been well within the skill of one versed in the art at the time the invention was made to include a reflector in thermal communication with the LED light source in the device of .

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
In a housing comprising: a seat portion having one or more vents all aligned circumferentially at a single point along a longitudinal axis of the housing: a chamber defined between the seat portion and a portion of the housing other than the seat portion and an inner reflector having a size less than a size of the housing is positioned within the portion of the housing other than the seat portion wherein the chamber is vented to an outside of the housing only via the one or more vents, prior art fails to show or suggest a space defined between the housing and the inner reflector is not open to the outside.
In a housing assembly comprising: a first housing portion and a second housing portion, a space being defined between the first housing portion and the second housing portion of the housing assembly: and an inner reflector concentrically smaller than the second housing portion of the housing assembly and positioned within the prior art fails to show or suggest a chamber is defined between a portion of the inner reflector and the second housing portion of the housing assembly: and the chamber is not vented to the outside of the housing assembly.

Response to Arguments
Regarding the drawing objections:  The names of the claimed elements must be shown and numbered in the drawings and defined in the specification citing the element number used in the claims.  The element “chamber” was mentioned in paragraphs 0028 and 0083 of the specification, but no element number was associated with it.  The element “compartment” was NOT mentioned in the specification and thus no element number is associated with it.  
Applicant’s arguments with respect to the rejection of claims 1-10 over the prior art have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hsiao (2015/0314028) discloses a housing comprising: a seat portion [64] having one or more vents [643] all aligned circumferentially at a single point along a 
Medinis (2011/0170287) discloses a housing [1] comprising: a seat portion [4] having one or more vents [11] all aligned circumferentially at a single point along a longitudinal axis of the housing and a chamber defined between the seat portion [4] and a portion [5] of the housing other than the seat portion [4], wherein the chamber is vented to an outside of the housing [1] only via the one or more vents [11].
Akiyama (2016/0265727) was previously cited in the Office action of 4/7/21 but was not listed on either an form 1449 or form 892.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA K TSO/           Primary Examiner, Art Unit 2875